        Case 1:20-cv-00614-GSA Document 6 Filed 08/06/20 Page 1 of 1

 1

 2

 3
                                     UNITED STATES DISTRICT COURT
 4
                                EASTERN DISTRICT OF CALIFORNIA
 5

 6
      DANIEL LEE HARRELL,                                  CASE NUMBER: 1:20-cv-00614-GSA
 7
                        Plaintiff,
 8                                                         ORDER ON APPLICATION
             v.                                            TO PROCEED WITHOUT
 9                                                         PREPAYMENT OF FEES
      ANDREW SAUL, Commissioner of Social
10    Security,

11                                                         (Doc. 2)
                        Defendant.
12

13
            Plaintiff’s having applied to proceed without prepayment of fees (in forma pauperis)
14
     pursuant to 28 U.S.C. § 1915, the Court hereby ORDERS that the application is granted. The
15
     Clerk of Court is hereby ordered to issue summons, and the United States Marshal is ordered to
16
     serve a copy of the complaint, summons and this order upon the Defendant. All costs of service
17
     shall be advanced by the United States.
18

19   IT IS SO ORDERED.
20      Dated:    August 5, 2020                           /s/ Gary S. Austin
21                                                  UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27

28
                                                     1
